office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b06 presp-100596-12 uilc date date to david w horton director international individual compliance office of deputy commissioner international lbi from anne shelburne senior counsel branch office of the associate chief_counsel international subject ------------------------------------------------------------------ this non-taxpayer specific chief_counsel_advice responds to your request for assistance in determining the character and source of certain payments made to foreign distributors by a multi-level marketing company taxpayer and the withholding_tax responsibilities of such taxpayer this advice may not be used or cited as precedent issue sec_1 what is the character and source of payments made by taxpayer to a nonresident_alien_individual distributor or foreign corporate distributor collectively foreign distributor to reward the foreign distributor for cultivating a multi-level chain of distributors that result in sales of taxpayer’s products under what circumstances is taxpayer required to withhold tax under sec_3 when it pays earnings to a foreign distributor if taxpayer is required to withhold tax when it pays earnings to a foreign distributor can that requirement be modified by an income_tax treaty these payments are typically calculated on the basis of a percentage of the purchases made by distributors below the distributor earning the payment such payments are hereinafter referred to as earnings unless otherwise specified references herein to section or the code are to the internal_revenue_code_of_1986 as amended presp-100596-12 conclusion sec_1 earnings_of a foreign distributor based on purchases of taxpayer products by lower-tier distributors in the foreign distributor’s sponsorship chain constitute income from performance of personal services by the foreign distributor the source of earnings derived from performance of personal services is based on where the services of the foreign distributor are performed subject_to limited exceptions not relevant here such that income attributable to services performed in the united_states is u s source income taxpayer is required to withhold tax on earnings_of a nonresident_alien_individual that constitute compensation_for the performance of services within the united_states taxpayer is required to withhold tax on earnings_of a foreign_corporation that constitute compensation_for the performance of services within the united_states unless the foreign_corporation provides taxpayer with a completed form w-8eci if the foreign distributor is a resident of a foreign_country that has an income_tax treaty in force with the united_states and does not have a fixed_base or permanent_establishment in the united_states to which earnings are attributable taxpayer will not be required to withhold tax if the foreign distributor provides a completed form_8233 or form_w-8ben to taxpayer prior to the payment facts taxpayer a u s_corporation produces and sells products to u s and foreign distributors with some sales income sourced within the united_states and some sales income sourced outside the united_states under applicable rules taxpayer sells its products to the ultimate customers through a multi-level marketing arrangement using distributors who are treated as independent contractors for u s federal_income_tax purposes for purposes of this advice we assume that the distributors are not employees or agents of taxpayer or other distributors in the multi-level marketing arrangement a distributor’s income depends on several criteria including the amount of products the distributor purchases from taxpayer and resells and the success of the distributor in sponsoring training and supporting other distributors lower-tier distributors these lower-tier distributors may sponsor additional distributors creating a sponsorship chain with all distributors in the chain potentially purchasing additional products from taxpayer product sales to all distributors in the sponsorship chain are made directly by taxpayer the distributors may re-sell the products or keep the products for personal_use a distributor sponsors a potential lower-tier distributor who may be a resident of the sponsor’s country or of another country by supplying that person with an application to become a distributor of taxpayer’s products if taxpayer accepts the applicant as a distributor the sponsor higher-tier distributor is responsible for training the lower-tier distributor on taxpayer’s products sales and marketing plans recruitment guidelines presp-100596-12 and other rules regulations and guidelines for distributors the higher-tier distributor is encouraged to among other things assist the lower-tier distributor with setting sales and recruiting goals and is encouraged to provide support and useful tools and insights that will motivate and help the lower-tier distributor achieve sales and sponsorship goals some higher-tier distributors meet email or participate in conference calls with lower-tier distributors to motivate them to recruit sponsor and sell if the lower-tier distributor lower-tier distributor sponsors another distributor lower- tier distributor lower-tier distributor becomes a part of both the lower-tier distributor 1’s sponsorship chain and the higher-tier distributor’s sponsorship chain there is no limit on the number of lower-tier distributors who can become part of a sponsorship chain a lower-tier distributor’s success in recruiting and sponsorship activities is an important factor in the success of its sponsor’s business each distributor in the chain independently purchases products from taxpayer and carries on its sales and recruiting activities a lower-tier distributor is not required to follow the advice of its sponsor and does not have to follow any rules or guidelines established by the sponsor the distributor is only required to follow the rules and guidelines set out by taxpayer a distributor may earn income in two ways a distributor may buy products directly from taxpayer and sell those products to the ultimate customers the distributor earns the difference between the price the distributor pays for the products and the price paid_by the ultimate customers to the distributor advice has not been requested with regard to this income in addition a distributor may receive earnings based on purchases of products from taxpayer by lower-tier distributors in the distributor’s sponsorship chain this advice only addresses the income described in above law and analysis generally under the code a foreign_person may be subject_to u s tax depending on the character and source of the foreign person’s income a foreign individual is subject_to u s tax under sec_871 at a flat rate of percent on income that is not effectively connected with the conduct_of_a_trade_or_business within the united_states and which constitutes fixed_or_determinable_annual_or_periodical_gains profits or income fdap nonresident_alien individuals with income effectively connected with the conduct_of_a_trade_or_business within the united_states are taxed under sec_871 at graduated u s tax_rates foreign_corporations are subject_to similar rules contained in sec_881 and sec_882 the united_states requires the withholding of income taxes by the payor from certain payments made to foreign persons under sec_1441 and sec_1442 presp-100596-12 character of earnings considering the facts presented above the earnings are properly characterized as compensation_for performance of a foreign distributor’s personal services in recruiting training and supporting lower-tier distributors in the foreign distributor’s sponsorship chain and not income from sales of products this conclusion is supported by the tax court’s decision in 12_tc_880 acq 1949_2_cb_1 although the types of services provided by the foreign distributors of taxpayer in this case differ somewhat from those provided in british timken that case supports the proposition that the earnings should not be treated as income from the sale of taxpayer’s products to lower-tier distributors in the distributor’s sponsorship chain in british timken a u k corporation timken established a sales force by appointing distributors to handle the sales of goods of a u s manufacturer usm in timken’s territory timken through its distributors sent consulting engineers to potential customers to induce them to incorporate the goods into product designs maintained contact with customers procured orders and set prices and conditions of sale initially timken took possession of the goods and reshipped them to its customers eventually it directed its lower-tier distributors and customers to place orders and receive shipments directly from usm however usm could not sell its goods to timken’s distributors or customers without timken’s consent since timken had an exclusive right to sell in those territories title to the goods passed in the united_states with usm collecting the sales_price from either timken’s distributors or customers and passing on a percentage of the sales_price to timken at issue was the character and source of the payments made by usm to timken the court determined that timken’s income from its sales activities was not derived from the sale of personal_property and thus rejected the place of sale as determinative of the source of timken’s income the court said although a manufacturer’s profits may be the direct result of the production and sale of its products it does not follow that such sales constitute the source of the income of many persons associated with the sales such as its salesmen buyers agents and officers whose earnings are attributable to other considerations such as their sales ability or technical knowledge this is true even though the compensation received may be measured by the amount of sales it is the situs of the activity or property which constitutes the source of the compensation paid and not the situs of the sales by which it is measured that is of critical importance t c pincite presp-100596-12 like the taxpayer in british timken in this case the higher-tier foreign distributors do not take title to or beneficial_ownership of products at any point instead here lower-tier distributors purchase products directly from taxpayer and taxpayer pays the foreign distributors an amount determined as a percentage of the lower-tier distributor’s purchases from taxpayer also as in british timken although the compensation is measured by the amount of product sales to lower-tier distributors such compensation is not derived from the sale of products to the distributors instead the compensation is paid for other activities associated with the sale in this case the activities that warrant payment of earnings are the recruiting training and supporting of the lower-tier distributors in the sponsorship chain the conclusion that the payments made by taxpayer to a foreign distributor are characterized as income from performance of services is also consistent with precedents holding that payment of a finder’s fee is compensation_for services performed in sinclair v commissioner t c memo the court addressed the character of a payment made by one party sinclair for arranging an opportunity for another party abbott the court found sinclair suggested to abbott that she knew a man who had the production rights to a story and that she might be able to obtain the rights for abbott to produce the play sinclair successfully obtained the rights for abbott to produce the play the court found that sinclair asked for some compensation in the form of a finder’s fee and ultimately found that a payment made by abbott was a finder’s fee for services rendered by sinclair to abbott thus in sinclair the tax_court ruled that a payment made for an introduction and certain information constituted a payment for services rendered sinclair supports the conclusion that the foreign distributors’ earnings should be characterized as services income because of the similarity of the activities generating the income in each case they involve finding sponsoring and ultimately uniting buyers and sellers nor is it relevant if only minimal activities are undertaken by the higher-tier distributors to sponsor the lower-tier distributors in malchin v commissioner t c memo the court determined that compensation paid to the taxpayer for information which led to a merger constituted a payment for services even where petitioner’s involvement in the merger apparently consisted merely of keeping his ears open remembering a prior conversation and making two telephone calls t c memo pincite similarly this characterization is not affected by the fact that some of the compensation may depending on the specific circumstances be contingent or deferred -- contingent because the amount a distributor receives in a later year will not be known in the year the services are performed and deferred because a distributor will receive a payment in a later year based on services performed in an earlier year accordingly contingent and deferred_compensation retains its character as compensation_for services in the year such payment is actually received see sec_864 presp-100596-12 u s trade_or_business if within a particular taxable_year a foreign distributor performs services within the united_states the foreign distributor is engaged_in_a_trade_or_business_within_the_united_states for that year sec_864 under sec_864 the determination of whether deferred_compensation is taxable to a foreign distributor who performed services within the united_states is made as if such income were taken into account in the earlier year in which the services were performed without regard to whether the distributor is engaged in a trade_or_business in the united_states in the year the distributor receives the deferred_compensation source_of_income a foreign distributor engaged in a u s trade_or_business is subject_to u s tax on u s source income derived from performance of services earnings attributable to services performed by the foreign distributor within the united_states are from sources within the united_states while earnings attributable to services performed by the foreign distributor outside the united_states are from sources without the united_states see sec_861 sec_862 and sec_863 if services are performed both within and without the united_states the amount of compensation attributable to personal services performed within the united_states or outside the united_states is determined on the basis that most correctly reflects the proper source of the income under the facts and circumstances of the particular case sec_1_861-4 in many cases the facts and circumstances will be such that it will be acceptable to apportion income between u s and foreign sources on a time basis with income attributable to the amount of time a taxpayer performs services in the united_states sourced as u s source income sec_1_861-4 and in this case although the amount of earnings paid to a foreign distributor is determined by product purchases made by lower-tier distributors in the foreign distributor’s sponsorship chain the earnings may compensate the foreign distributor for services performed over a number of years the contingent and deferred_compensation though paid in a later year may compensate the foreign distributor for recruitment training and supporting services performed over a multi-year period the regulations address the sourcing of income in multi-year compensation cases in sec_1 b ii f the regulations provide that the source of multi-year compensation is determined generally on a time basis over the period to which such compensation is attributable the regulations define multi-year compensation to mean compensation that is included in income in one taxable_year but is attributable to a period that includes two or more taxable years the determination of the period to which such compensation is attributable is based on the facts and circumstances of a particular case thus in this case if apportionment of compensation paid to a foreign distributor between u s and foreign sources is made on a time basis it may require determination of the number of days the foreign distributor spent in the united_states recruiting training or supporting lower-tier distributors generally if determining on a time basis presp-100596-12 how much of a payment to a foreign distributor is u s source income the regulations indicate that such amount is the amount that bears the same relationship to the total multi-year compensation as the number of days that the services were performed in the united_states to the total number of days such services were performed both within and without the united_states over the multi-year period a unit of time less than a day may be appropriate for purposes of this calculation finally in this case the source of a foreign distributor’s income turns on the location of the personal services performed by that foreign distributor thus determination of the source_of_income in this case is based on location of the activity of the higher-tier foreign distributor in recruiting training and supporting the lower-tier distributors in the sponsorship chain and not on the location of the activity of lower-tier distributors see miller v commissioner t c memo withholding_of_tax_at_source sec_1441 generally states that any person making a payment of fdap to a nonresident_alien to the extent such item constitutes gross_income from sources within the united_states is required to withhold from such item a tax equal to percent thereof unless such rate is reduced by an applicable exception see sec_1_1441-2 sec_1442 contains the companion rule for payments of fdap to foreign_corporations income from the performance of services within the united_states is fdap that would be subject_to_withholding unless specifically exempted sec_1_1441-4 provides an exception from withholding for most income that is effectively connected with a trade_or_business in the united_states income from the performance of personal services in the united_states generally constitutes income effectively connected with a trade_or_business in the united_states_earnings paid to a corporate distributor for services performed in the united_states is exempt from withholding_tax under this exception if the distributor provides taxpayer with a form w-8eci certificate of foreign person’s claim that income is effectively connected with the conduct_of_a_trade_or_business in the united_states documenting its status as a foreign_person however this exception from withholding_tax on effectively_connected_income generally does not extend to compensation of an individual for the performance of personal services unless that income is subject_to wage withholding under sec_3402 or certain other exceptions that are not applicable here because the distributors are not employees of taxpayer earnings paid to the foreign distributors constitute income from personal services that are not payments to employees taxable under sec_3402 accordingly the earnings are subject_to_withholding under sec_1441 to the extent they are paid to an individual distributor for services performed within the united_states consequently for earnings paid to an individual distributor taxpayer must determine the portion of the payment constituting income_from_sources_within_the_united_states and withhold on that portion to avoid over-withholding taxpayer should determine presp-100596-12 prior to the time of payment the source of the income based on facts relevant to the place where the foreign distributor performed the recruiting training and supporting of the lower-tier distributors the activities for which it is being compensated during the year or years in issue this may require an allocation of time spent performing those services within and without the united_states by the individual higher-tier foreign distributor and if multi-year compensation is at issue may require that determination to be made over a multi-year period if when taxpayer makes a payment of the earnings to the foreign distributor it is unable to determine the amount that is subject_to_withholding because it does not have sufficient facts to determine the source of the earnings taxpayer must withhold on the entire amount of the earnings to ensure that a sufficient amount is withheld sec_1_1441-3 therefore taxpayer may be required to treat the entire payment as u s source income and withhold up to the maximum percent rate subject_to any reduction under a treaty or the code see also sec_1_1441-2 providing that for purposes of determining amounts subject_to_withholding when the source of an amount is unknown at the time of payment the amount shall be treated as from sources within the united_states alternately the regulations provide procedures for a withholding_agent to set_aside the withholding_tax in an escrow account until the sourcing determination can be made sec_1_1441-3 no provision of the code or regulations exempts a withholding_agent from withholding on a payment simply because the source of that income cannot be determined thus if taxpayer wishes to avoid over-withholding on earnings paid to its foreign individual distributors it must determine the portion of the payment constituting u s source income prior to the time of payment application of income_tax treaties the tax treatment of earnings paid to a foreign distributor may be modified by an income_tax treaty if the foreign distributor is a resident of a foreign_country with which the united_states has an income_tax treaty in force in the case of distributors who are nonresident_alien individuals the applicable treaty provisions are those that apply to personal services income that does not arise in an employment context in many u s income_tax treaties currently in force the applicable article would be the independent personal services article which generally focuses on whether a service provider who is a resident of one contracting state is physically present in the other contracting state for a specified number of days or has a fixed_base available to them in that state to which the income is attributable some of the newer u s income_tax treaties have eliminated the independent personal services article because no practical distinction can be made between a fixed_base as used in the independent personal services article and a permanent_establishment as used in the permanent_establishment and business profits articles a permanent_establishment generally is a fixed place of business although in certain circumstances a taxpayer without a fixed place of business may nevertheless have a permanent presp-100596-12 establishment because of the activities of a dependent_agent in these newer treaties income from the performance of activities of an independent character generally would be taxable under the business profits article but only to the extent attributable to a permanent_establishment in the other contracting state nonresident_alien individuals who are residents of a treaty country and do not have a fixed_base or permanent_establishment in the united_states to which their earnings are attributable are not subject_to u s income_tax with respect to their earnings the earnings in such case will be exempt from withholding under sec_1441 if the distributor provides a properly completed form_8233 exemption from withholding on compensation_for independent and certain dependent_personal_services of a nonresident_alien_individual to taxpayer prior to payment sec_1 b iv and in the case of distributors that are foreign_corporations the applicable treaty articles are the permanent_establishment and business profits articles corporate distributors that are residents of a treaty country satisfy any applicable limitation_on_benefits article and do not have a permanent_establishment in the united_states to which their earnings are attributable are not subject_to u s income_tax with respect to their earnings the earnings will be exempt from withholding under sec_1441 if the distributor provides a properly completed form_w-8ben certificate of foreign status of beneficial_owner for united_states tax withholding to taxpayer prior to payment sec_1 b iv and please call anne shelburne at --------------------or angela holland at -------------------- if you have any further questions
